Citation Nr: 1227979	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a substantive appeal for entitlement to a total disability rating for individual unemployability (TDIU) received on January 27, 2010, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.S.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to January 1992 and from September 1993 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) determination that the Veteran did not timely file a substantive appeal following the issuance of a statement of the case (SOC) with respect to the RO's December 2008 denial of the Veteran's claim for entitlement to a TDIU.

The Veteran and his friend presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript is of record.  

The Board notes that at the time the Veteran's claim for entitlement to a TDIU was filed in January 2008, he was represented by the Tennessee Department of Veterans Affairs (TDVA).  See November 2006 VA Form 21-22.  This representation was subsequently revoked in January 2010 when the Veteran appointed a private attorney as his representative.  See VA Form 21-22a dated November 2009 and received January 2010.  The private attorney withdrew his representation in October 2010 and the Veteran thereafter appointed the Disabled American Veterans (DAV) as his representative.  See September 2010 VA Form 21-22.  

The issues of entitlement to an increased rating for a service-connected back disability and entitlement to a TDIU are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO denied the claim for entitlement to a TDIU.  Notice of this decision was mailed to the Veteran on December 24, 2008.

2.  The Veteran filed a notice of disagreement (NOD) in January 2009.

3.  The RO issued a SOC on September 28, 2009. 

4.  The Substantive Appeal was received by the RO via facsimile on January 27, 2010.

5.  A timely request for an extension of the time limit for filing a Substantive Appeal is not of record.


CONCLUSION OF LAW

The Veteran's January 27, 2010, Substantive Appeal as to the denial of a claim of entitlement to a TDIU was untimely.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.109(b), 20.200, 20.202, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In the present case it is the law, and not the facts, that are dispositive of the appeal.  Therefore, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).




Timeliness of Appeal 

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination being appealed.  Proper completion and filing of a Substantive Appeal are the last actions a Veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

The Veteran's claim for entitlement to a TDIU was denied by the RO in a December 2008 rating decision.  A copy of the decision was mailed to the Veteran on December 24, 2008, and he filed a NOD in January 2009.  A SOC was issued by the RO on September 28, 2009, the cover letter to which stated: You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 5 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals.  The RO determined that a Substantive Appeal was not timely filed.  See March 2010 letter.  

Prior to revoking his representation of the Veteran, the private attorney who had been representing the Veteran as of January 2010, see VA Form 21-22a dated November 2009 and received January 2010, asserted that VA's determination that the Veteran's substantive appeal was untimely filed was a complete error.  The attorney concurred with the RO's determination that a substantive appeal should have been received by December 24, 2009 in order to be timely filed and asserted that on December 1, 2009, he faxed a Letter of Appeal/Request for BVA Hearing, to which he attached a VA Form 21-22a and a fee agreement that were executed on November 24, 2009.  The attorney reported that he was contacted by the Veteran in January 2010 because he had been told that his appeal was no longer active such that on January 27, 2010, he resent the December 1, 2009 correspondence by fax and via U.S. mail.  He also reported that he was concerned that the original fax had been misplaced, so he contacted Appeals Specialist, D, to confirm the status of the appeal.  The attorney alleges that on February 2, 2010, D assured him by telephone that the Veteran's "appeal is good to go."  See March 2010 NOD.  

In a September 2011 In Lieu of VA Form 646, DAV asserts that the Veteran's representative faxed documents to VA noting the Veteran's contentions on November 17, 2009, which were not date stamped but were in accordance with 38 C.F.R. § 20.202.  The Board notes at this juncture that the November 17, 2009, fax referred to by DAV consists of four pages that have been stapled together.  The first page is a cover sheet from J.W. at Congressman L.D.'s Warren County District Office inquiring as to the status of the Veteran's case.  The third and fourth pages are photocopies of documents submitted by the Veteran in May 2008 to Congressman L.D.'s office authorizing his consent for the Congressman's office to make any necessary inquiry and/or intercession on his behalf in connection with any matter he had pending with the listed agency or department, in this case, both VA and the Social Security Administration (SSA).  The second document is a copy of a July 2009 email from a VA Congressional Office employee to J.W. replying to an inquiry regarding the Veteran's claim.  The VA employee, C.S., reported that VA was working on the Veteran's appeal for TDIU benefits and that his claims folder went to his service organization (TDVA) in June 2009 for review.  

None of these documents were submitted by the Veteran's representative, as asserted by DAV.  In addition, none of these documents indicated a desire to formalize an appeal or contained the necessary information as set out in 38 C.F.R. § 20.202; the May 2008 documents submitted by the Veteran to his congressman cannot be interpreted as such because they predated the issuance of the December 2008 rating decision that denied the claim for a TDIU.  As such, the argument set out by DAV in the September 2011 In Lieu of VA Form 646 is of no merit.  The Board also notes that attached to the faxed packet is a November 2009 email response from a VA Congressional Liaison (C.B.) to Congressman L.D.  The response indicated, in pertinent part, that a SOC had been issued on September 25, 2009 and that if the Veteran would like to substantiate and continue his appeal, he must complete and return a VA Form 9 by December 24, 2009.  

The Veteran later testified in March 2012 that he intended to file an appeal, that he utilized a private attorney to represent him in that issue, that the private attorney did prepare a letter indicating his intent to appeal in a timely manner, and that it was his contention that it was timely filed.  The Veteran indicated that he personally took the SOC with him to the attorney and that the attorney told him and his mother that he was going to prepare the letter immediately that same day.  The attorney later informed him that he had sent it to VA but that VA had not received it such that he had resubmitted again.  See hearing transcript.  

The original determination in this case was mailed on December 24, 2008, and the SOC was issued on September 28, 2009.  Given the foregoing, the Substantive Appeal should have been received by December 24, 2009, the remainder of the one year period from the date of mailing of the notification of the December 2008 rating decision since this date is later than November 28, 2009, which is 60 days from the date that the SOC was mailed.  See 38 C.F.R. § 20.302(b).  It does not appear the Veteran disputes that a Substantive Appeal needed to be received on December 24, 2009.  Rather, the essence of the contentions raised by him and his private attorney is that a Substantive Appeal was sent to the RO via facsimile on December 1, 2009, was later determined to have not been received, and was resubmitted via facsimile on January 27, 2010.  

The Board has reviewed the claims folder.  Following the September 28, 2009, issuance of the SOC, there are several packets of documents of record.  The first is an October 1, 2009, fax from U.S. Senator L.A., to which was attached a Privacy Act Release Form dated and signed by the Veteran in December 2007.  An email from VA Congressional Liaison C.B. dated in October 2009 responded to the inquiry and stated in pertinent part that a SOC had been issued on September 25, 2009, and that if the Veteran would like to substantiate and continue his appeal, he must complete and return a VA Form 9 by December 24, 2009.  

The second packet is an October 2009 email from D.L.M., a Constituent Services Representative in the office of U.S. Senator B.C., inquiring as to the status of the Veteran's claim.  She noted that the Veteran indicated that he had received a letter dated late September or early October but could not remember the contents of that letter.  She requested a copy of the latest findings.  An October 2009 email response from VA Congressional Liaison C.B. responded to the inquiry and stated, in pertinent part, that a SOC had been issued on September 25, 2009, and that if the Veteran would like to substantiate and continue his appeal, he must complete and return a VA Form 9 by December 24, 2009.  In a subsequent October 2009 email, D.L.M. again requested a copy of the latest decision in the Veteran's case.  It appears that VA Congressional Liaison C.B. faxed a copy to her in October 2009.  

The third packet consists of the November 2009 inquiry and response discussed above in conjunction with the argument made by DAV in a September 2011 In Lieu of VA Form 646.  

The next evidence located in the claims folder consists of a four page fax received at the RO on January 27, 2010.  The first page is a facsimile cover sheet from the Veteran's attorney to the attention of D.  The attorney noted that there were nine pages including the cover sheet and that "[t]his is a resend of a fax originally sent 12-1-2009.  I will mail a copy as well.  At the time of original sending, 30 days from the date the fee agreement was signed had not expired!  Sorry to cause panic, but the veteran had received word that the claim was closed.  Please provide confirmation that this appeal/request is received and active."  The date of the cover letter is January 27, 2010.  The second page is another facsimile cover sheet from the Veteran's attorney to the attention of D. dated December 1, 2009 with the notation "please see attached."  It was noted that there were eight pages including the cover sheet.  The third and fourth pages are a December 1, 2009, Letter of Appeal/request for BVA hearing.  

A packet of documents date stamped as received by the RO on January 28, 2010, is the next evidence of record.  This packet consists of the January 27, 2010, facsimile cover sheet, the December 1, 2009, facsimile cover sheet, the December 1, 2009, Letter of Appeal/Request for BVA Hearing, a Veteran Benefits Legal Representation Agreement signed by both the attorney and the Veteran and dated November 24, 2009, a VA Form 9 dated November 24, 2009 stating "please see attached letter from my attorney," and a VA Form 21-22a dated November 24, 2009.  Following the submission of this packet is a February 1, 2010, facsimile cover sheet from the attorney to D stating "rather than overwhelm you with phone calls, I had brief questions about the following cases:" The attorney then gave the Veteran's name and claims file number and wrote "I filed a Letter of Appeal/Request for BVA Hearing on December 1, 2009 (and again on January 27, 2010), however, the Veteran was told that his case was closed.  I need confirmation that his appeal is open."  The RO then issued its March 2010 determination that the Veteran's Substantive Appeal was not timely filed.  Attached to this letter was a copy of the VA Form 9 dated November 24, 2009 with fax receipt date of January 27, 2010.  

The law is clear that a Substantive Appeal must be filed with the AOJ within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  See 38 C.F.R. § 7104.  The dispute in this case centers on the contention that a Substantive Appeal was faxed to the RO on December 1, 2009, but was apparently not received.  The claims folder does not contain a fax received on December 1, 2009, but, rather, a facsimile cover sheet and Letter of Appeal/Request for BVA Hearing, both dated December 1, 2009, but not received until faxed on January 27, 2010.  The Board can find no authority for the proposition that the timely submission of the Substantive Appeal by the Veteran's representative (at that time, a private attorney) via fax, which was apparently not received, excuses the Veteran from the filing of an untimely appeal.  

The Board acknowledges the Veteran's contention that he was told by his attorney that he was going to prepare a letter of appeal immediately after the Veteran personally took the SOC with him.  The Veteran never asserts, however, that this was completed prior to December 24, 2009.  In fact, the Veteran's testimony makes clear that he did not witness its submission.  The Veteran also never asserts that he himself timely submitted a Substantive Appeal, but instead contends that the private attorney did.  Lastly, the Board notes that neither the Veteran nor his private attorney produced any documentation to corroborate that a Substantive Appeal was faxed to the RO on December 1, 2009.  The submission of the facsimile cover sheet and Letter of Appeal/Request for BVA Hearing, both containing that date, is not sufficient.  

The Board also acknowledges the private attorney's assertion that he was concerned that the original fax (dated December 1, 2009) had been misplaced, that he contacted Appeals Specialist, D, to confirm the status of the appeal, and that on February 2, 2010, D assured him by telephone that the Veteran's "appeal is good to go."  As an initial matter, the Board points out that this contention is not corroborated by any documentation in the claims folder.  The Board notes secondarily that February 2, 2010 post-dates the December 24, 2009, deadline for the submission of a substantive appeal.  

While the Board is sympathetic to the Veteran's circumstances in this case, the claims folder is devoid of any correspondence from the Veteran or his representative before January 27, 2010, that can be construed as a Substantive Appeal or a request for an extension of time to submit a Substantive Appeal.  38 C.F.R. § 20.302.  In fact, none of the documents associated with the claims folder after the issuance of the September 28, 2009, SOC and before the submission of the January 27, 2010, facsimile indicate a desire to substantiate an appeal, but instead consist of a series of inquiries from several Senators and a Congressman as to the status of the Veteran's case, with appropriate responses from the RO.  Consequently, the December 2008 rating decision became final when the Veteran did not complete his appeal within the prescribed time, and the appeal must be denied as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In summary, the Veteran failed to submit a Substantive Appeal, or a request for an extension of the time limit for filing his Substantive Appeal, in a timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303.  VA has not waived any issue of timeliness in the filing of the Substantive Appeal in this case, either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board is currently without jurisdiction to consider the claim and the appeal is dismissed.


ORDER

Having found that a timely Substantive Appeal was not filed with respect to a December 2008 denial of a claim for entitlement to a TDIU, the appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


